 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                                 Case No. 1:21-cv-00187-NONE-HBK
12                       Petitioner,                       ORDER STRIKING PETITIONER’S
                                                           UNAUTHORIZED PLEADING FROM THE
13           v.                                            RECORD
14    KATHLEEN ALLISON,                                    (Doc. No. 32)
15                       Respondent.
16

17          Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, has pending a

18   petition for writ of habeas corpus under 28 U.S.C. § 2254 in which he challenges his underlying

19   conviction. (Doc. No. 1). Before the court is petitioner’s uncaptioned “notice” to the court.

20   (Doc. No. 32). To the extent discernable, petitioner requests that his underlying conviction be

21   vacated, and he be released. (Id.). Petitioner requests this same relief in his habeas petition. The

22   court strikes the notice as an authorized pleading.

23     I.   BACKGROUND

24          Petitioner initiated this case by filing the instant petition on February 16, 2021. (Doc. No.

25   1). Petitioner’s petition challenges petitioner’s May 18, 2018 sentence and conviction entered by

26   the Tulare County Superior Court in case no. PCF-340051. (Id). On May 10, 2021, the court

27   ordered respondents to respond to the petition. (Doc. No. 23). Respondent’s response is not yet

28   due.
 1    II.     APPLICABLE LAW AND ANALYSIS

 2            The Rules Governing Section 2254 Cases in the United States District Courts provide for

 3   the filing of a habeas petition (Rule 2), an answer, and a reply (Rule 5). Additional briefing may

 4   be permitted upon a court order to expand the record (Rule 7). Here, petitioner has submitted a

 5   pleading which repeats many of the arguments he has made in his petition. (Compare Doc. No. 1

 6   with Doc. No. 32). The court has not ordered petitioner to submit any additional briefing. To the

 7   extent petitioner wishes to reassert any facts in support of his petition, he may raise them in his

 8   reply to respondent’s response. Therefore, the court will order petitioner’s unauthorized pleading

 9   from the record. Petitioner is advised to refrain from submitting additional pleadings without

10   leave of court.

11            Accordingly, it is ORDERED:

12            1. Petitioner’s unauthorized pleading (Doc. No. 32) is STRICKEN from the record.

13            2. The clerk of court is directed to STRIKE the pleading (Doc. No. 32) from the record.

14
     IT IS SO ORDERED.
15

16
     Dated:      May 24, 2021
17                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                        2
